Exhibit 10.1




MARKEL CORPORATION
    
PERFORMANCE-BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT




AWARDED TO






AWARD DATE






VESTING SCHEDULE
VESTING PERCENTAGE
DATE           OF UNITS
                 







MARKEL CORPORATION (the "Company") grants you (the “Participant”) the
opportunity to receive restricted stock units ("Units"). The number of Units
will be based on performance conditions as specified below. Until the Vesting
Date, except as specifically provided below, the Units are forfeitable and
nontransferable. The Compensation Committee of the Company’s Board of Directors
(the "Committee") will administer this Agreement and any decision of the
Committee will be final and conclusive. Capitalized terms not defined herein
have the meanings provided in the Markel Corporation 2012 Equity Incentive
Compensation Plan (the “Plan”).


The terms of the award are:


1.
Performance Conditions: The performance conditions are set forth on Exhibit A.
Upon certification by the Committee of the completion of the performance
conditions, the dollar equivalent of the percentage of salary will be
determined. The Participant will receive a number of Units determined by
dividing the dollar equivalent by the Fair Market Value of a share of Company
Stock on the date that the completion of the performance conditions is certified
by the Committee or its designee (the “Determination Date”). No Units will be
awarded hereunder if the Participant separates from service for any reason
before the Determination Date.



2.
Vesting For Units. If the Participant has not separated from service before the
Vesting Date, the Units will become vested and non-forfeitable, and the Company
will issue to the Participant for each vested Unit a share of Company Stock on
that date (or such later date as may be elected by the Participant pursuant to a
valid deferral election in accordance with procedures determined by the Company)
or, in either case, as soon as administratively practicable (but in any event no
later than 90 days) thereafter.



3.
Forfeiture of Units. If the Participant separates from service before the
Vesting Date in circumstances other than as described in (a)-(d) below, any
unvested Units will be forfeited. If the Participant separates from service due
to Retirement, death or Disability before the Vesting Date as set forth in (a)
below, the unvested Units will become fully vested and non-forfeitable, and
shares will be issued on the date on which the Participant’s Retirement, death
or Disability occurs or as soon as administratively practicable (but in any
event no later than 90 days) thereafter, subject in the case of the
Participant’s Retirement to Section 5 below. If the Participant separates from
service before the Vesting Date in the circumstances set forth in (b) or (c)
below, the number of Units set forth in this Award will be vested on a pro rata
basis based on a fraction of the number of whole months from January 1 of the
calendar year following the calendar year in which the Award Date occurs until
the date of termination divided by 36, and shares will be issued on the
otherwise applicable Vesting Date, subject to Section 5 below. Any remaining
unvested Units will be forfeited as of the date of separation; except that a
Participant who separates from service or whose employment is interrupted due to
military service as provided in (c) below and who returns to employment with the
Company upon cessation of such military service before the otherwise applicable
Vesting Date will vest in any remaining unvested Units if employed on the
Vesting Date. If the Participant separates from service





--------------------------------------------------------------------------------







before the Vesting Date in the circumstance set forth in (d) below, the unvested
Units will become fully vested and non-forfeitable, and shares will be issued on
the otherwise applicable Vesting Date, subject to Section 5 below.


(a)
The Participant separates from service due to Retirement, death or Disability;



(b)
The Participant separates from service due to Early Retirement;



(c)
The Participant separates from service or his employment is interrupted due to
military service; or



(d)
Neither (a), (b) nor (c) applies, but the Committee determines that forfeiture
should not occur because the Participant had an approved separation from
service. The Committee will in its sole discretion determine whether or not to
apply this provision.

    
4.
Change in Control. Any unvested Units will become fully vested and
non-forfeitable if, within 12 months after a Change in Control, the Participant
separates from service due to Involuntary Termination. For this purpose,
Involuntary Termination means that the Participant’s employment is involuntarily
terminated without Cause or the Participant terminates his employment for Good
Reason. In either case, shares will be issued for such Units on the otherwise
applicable Vesting Date, subject to Section 5 below.



5.
Six Month Delay for Specified Employees. With respect to a Participant who
separates from service due to Retirement before the Vesting Date as set forth in
Section 3(a) above, or who separates from service before the Vesting Date as set
forth in Sections 3(b), (c) or (d) above or in Section 4, if such Participant is
a “specified employee” (as defined in Section 409A(a)(2)(B)(i) of the Code and
the generally applicable Internal Revenue Service guidance thereunder) on the
date of his separation, then, notwithstanding anything in Sections 3 or 4 to the
contrary, no shares will be issued for his Units until the date that is six
months after the date of his separation (or until the date of his death, if
earlier). Any shares which the Participant would otherwise have been entitled to
receive during the first six months following the date of his separation will be
issued instead on the date which is six months after the date of his separation
(or on the date of his death, if earlier). Whether the Participant is a
“specified employee” will be determined under guidelines established by the
Company for this purpose.



6.
Separation from Service Defined. References throughout this Agreement to the
Participant’s “separation from service” and variations thereof will have the
meaning set forth in Section 1.409A-1(h) of the Treasury Regulations, as amended
from time to time, applying the default terms thereof.



7.
Forfeiture and Restitution. If during the period of the Participant’s employment
and two years thereafter, the Participant (1) becomes associated with, recruits
or solicits customers or other employees of the Employer for, is employed by,
renders services to, or owns any interest in (other than any non-substantial
interest, as determined by the Committee) any business that is in competition
with Markel or its Subsidiaries, (2) has his employment terminated by his
Employer for Cause, or (3) engages in, or has engaged in, conduct which the
Committee determines to be detrimental to the interests of Markel, the Committee
may, in its sole discretion, (A) cancel this Award, and/or (B) require the
Participant to repay by delivery of an equivalent number of shares any payment
received under this Award within the previous two years. In addition, this Award
shall be subject to any recoupment or clawback policy that is adopted by, or
applicable to, the Company, pursuant to any requirement of law or any exchange
listing requirement related to clawback or other recovery of incentive
compensation.






--------------------------------------------------------------------------------







8.
Transfer Restrictions. The Participant’s rights to the Units are not subject to
sale, assignment, transfer, pledge, hypothecation or encumbrance.



9.
Tax Withholding. Unless alternative arrangements satisfactory to the Company are
made, the Company will withhold from the payment for the vested Units shares
with a Fair Market Value equal to the minimum amount of any foreign, federal,
state, or local income, employment or other taxes imposed on the payment
required to be withheld by law. The Fair Market Value will be determined on the
Vesting Date.



10.
Binding Effect. Subject to the limitations stated above, this Agreement will be
binding upon and inure to the benefit of the Participant's legatees,
distributees, and personal representatives and the successors of the Company.



11.
Change in Capital Structure. The Units will be adjusted as the Committee
determines is equitably required in the event of a dividend in the form of
stock, spin-off, stock split-up, subdivision or consolidation of shares of
Company Stock or other similar changes in capitalization.



12.
Interpretation. This Agreement will be construed under and be governed by the
laws of the Commonwealth of Virginia. THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA OR THE CIRCUIT COURT FOR THE COUNTY OF HENRICO WILL
HAVE EXCLUSIVE JURISDICTION OVER ANY DISPUTES ARISING OUT OF OR RELATED TO THE
PLAN OR THIS AGREEMENT.



13.
Code Section 409A. This Agreement is intended to comply with the applicable
requirements of Sections 409A(a)(2) through (4) of the Code, and will be
interpreted to the extent context reasonably permits in accordance with this
intent. The parties agree to modify this Agreement or the timing (but not the
amount) of any payment to the extent necessary to comply with Section 409A of
the Code and avoid application of any taxes, penalties, or interest thereunder.
However, in the event that any amounts payable under this Agreement are subject
to any taxes, penalties or interest under Section 409A of the Code or otherwise,
the Participant will be solely liable for the payment thereof.



14.
By accepting any benefits under this Agreement, Participant is accepting all the
provisions hereof, including without limitation Section 7 hereof.



IN WITNESS WHEREOF, the Company has caused this Agreement to be signed as of the
award date shown above.


MARKEL CORPORATION




By: _____________________________
Authorized Officer






